Citation Nr: 0315168	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-06 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
disability of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1962 to 
November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was last before the Board in November 2002, when it 
was remanded to the RO for further development which has now 
been completed.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran has pronounced intervertebral disc syndrome 
of the lumbar spine; his lumbar spine is not ankylosed and 
the sciatic nerve impairment associated with the disability 
does not more nearly approximate moderately severe than 
moderate incomplete paralysis on either side.  .  


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 60 percent for 
disability of the lumbar spine is not established.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 
4.25, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295, 
§ 4.124a, Diagnostic Code 8520 (2002); 67 Fed. Reg. 54345-
54349 (August 22, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated June 18, 1999, and 
November 12, 2002.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims 
seeking an increased initial rating for his lumbar spinal 
disability, and extensive VA medical treatment records have 
also been obtained.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

By rating action dated in January 2000, service connection 
for a lumbar spinal disability as secondary to the service-
connected left knee disability was granted, effective from 
the date of claim in May 1999.  

On a VA spinal examination in November 1999, the appellant 
complained of severe low back pain with sitting and standing 
for more than 15 minutes with right sciatica.  He said that 
he was afraid to drive because of severe low back pain caused 
by sitting for awhile.  He also stated that his doctors could 
not put him on any strong pain medications for his low back 
because of his alcoholic history.  A review of his VA medical 
records indicated that a magnetic resonancing image (MRI) of 
the lumbar spine in July 1999 showed evidence of degenerative 
disc changes in the lumbar spine from the level of L2-3 to 
L4-5, with the severest bulge at the L4-5 level, which also 
had facet hypertrophy and spinal stenosis present.  

The VA examiner in November 1999 reported that the appellant 
walked with a stiff left leg and a limping gait, with the 
trunk bent forward.  Scoliosis of the entire spine was 
present, with mild tenderness in the lumbosacral paraspinal 
muscles, bilaterally.  Trunkal forward bending was limited to 
34 degrees because of pain; left lateral bending was limited 
to 10 degrees and right lateral bending to 12 degrees due to 
pain.  The straight leg raising test was positive at 
10 degrees on the right and at 35 degrees on the left.  The 
appellant was to be fitted with a lumbosacral corset and 
instructed in the use of a cane in the right hand to support 
the left hip and leg.  The diagnosis on this examination was 
of severe lumbar stenosis with degenerative lumbar disc 
disease, to which his altered gait mechanism secondary to his 
fused left knee had contributed.  

The appellant testified at a June 2000 hearing held at the RO 
that he experienced shooting pains going down both legs from 
his back on a daily basis, although some days were better 
than others.  He also claimed that he experienced muscle 
spasms in his back at least three time per day; and that, 
during the previous week, he had been unable to get out of 
bed for three days in a row, but he admitted that this was 
due to a bad flare-up and not usual.  During the hearing, the 
appellant was visibly uncomfortable sitting in his chair and 
had to stand up every 15 minutes or so.  It was difficult to 
get the appellant to limit his testimony to the low back as 
he frequently mentioned his left knee problems, a left ankle 
problem, and other medical problems and concerns as well.  It 
was not always clear which medical condition he was talking 
about at any given time.  He denied experiencing numbness in 
either foot, and he later testified that one of his VA 
doctors had told him that he did not have a neurological 
problem.  

A VA examination of the appellant in September 2000 was 
primarily directed to an evaluation of the appellant's left 
ankle disability and its relationship to the service-
connected surgically fused left knee, but the examiner also 
mentioned that the appellant was taking several medications 
for increasing pain in his low back and left ankle.  The 
appellant also described occasional shooting pains from the 
left hip down to the left ankle.  During the examination, the 
appellant was reluctant to sit down and preferred to remain 
standing due to back pain, and he complained of discomfort 
after walking about 15 yards.  He also was wearing a back 
brace, which provided little support.  

On a VA examination of the appellant in April 2002, it was 
reported that the appellant had suffered a stroke in December 
2001 when he woke up to find that he was paralyzed on the 
left side, and that he was currently in a nursing home.  He 
indicated to the examiner that, prior to the stroke, he had 
not been able to walk any distance without crutches or a cane 
because of severe low back and left knee pain, and he was 
unable to sit for more than 15 minutes.  He was confined to a 
wheelchair during this examination, but was able to stand 
with help and leaning on the examination table.  He was able 
to bend about 50 degrees with pain, and other movements 
showed severe limitation of motion due to pain.  There was 
tenderness in the left lower lumbosacral paraspinal muscles 
with multiple nodular tender densities palpable.  His posture 
was bent forward, and he was unable to keep his back straight 
due to back pain and his left leg and stroke conditions.  

In August 2002, the appellant fell at home and fractured the 
left iliac wing.  Surgical intervention was not considered 
appropriate.  At some point later, the appellant dislocated 
his left shoulder, which was stabilized in a sling.  In 
October 2002, it was reported in the appellant's VA medical 
records that, although the he had documented degenerative 
changes of the lumbar spine which may have been causing 
radicular pain down the left leg with movement, it was 
difficult to asses whether his left leg weakness was due to 
radiculopathy or his stroke.  Three VA physicians, including 
the resident physician and the senior neurological attending 
physician, concluded after seeing the appellant and 
discussing the case among themselves that the appellant's 
lower back pathology was essentially unchanged since before 
his stroke, and that most of his current problems were caused 
by his recent stroke.  

On a VA examination of the appellant in January 2003, it was 
again reported that the low back was essentially unchanged 
since the previous examination, as were the appellant's 
symptoms.  The appellant still demonstrated a severe 
limitation of lumbar spinal motion and complained of right-
sided low back pain radiating into both buttocks.  He denied 
bladder or bowel incontinence or significant numbness in his 
legs, and he was taking medications for low back pain.  
Palpation disclosed mild right-sided paralumbar tenderness, 
and neurological testing disclosed deficits throughout the 
left leg due to his stroke.  

VA outpatient treatment records dating from 1999 to January 
2003 reflect ongoing medical treatments for a number of 
medical problems, including chronic low back pain.  These 
medical reports are generally consistent with the findings 
reported on the VA examinations of the appellant, and no 
incapacitating episodes due to low back pain are documented 
in these medical records, nor is foot drop or foot dangle.  
It was reported in January and June 2000 that the appellant 
demonstrated no neural deficits.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a maximum 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

Lumbosacral strain will be rated at the noncompensable level 
with slight subjective symptoms only.  A rating of 10 percent 
requires competent medical evidence of characteristic pain on 
motion, and a 20 percent rating is appropriate with medical 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  
The maximum rating of 40 percent will be assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

During the pendency of this claim, the criteria for 
evaluating intervertebral disc syndrome were amended, 
effective September 23, 2002.  The veteran is entitled to the 
application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).

Under the amended criteria, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  If there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months, a 10 percent evaluation is 
warranted.  67 Fed. Reg. 54345-54349 (August 22, 2002).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2002).

In the present case, the appellant is already in receipt of 
the maximum schedular rating of 60 percent for an 
intervertebral disc syndrome under either the old or new 
criteria, unless the separate ratings for the orthopedic and 
neurological residuals can be combined under 38 C.F.R. § 4.25 
for a higher rating.  Otherwise, only a lumbar vertebral 
fracture with cord involvement (Diagnostic Code 5285) or 
unfavorable ankylosis of the lumbar spine (Diagnostic Code 
5286), neither of which is present, would warrant a rating 
higher than the current 60 percent.  The appellant's current 
rating already exceeds the maximum schedular rating 
(40 percent) assignable for limitation of lumbar spinal 
motion ( including arthritis) or for lumbosacral strain.  

The appellant has consistently demonstrated a severe 
limitation of lumbar motion, warranting the maximum 
40 percent rating under Diagnostic Code 5292, or severe 
lumbosacral musculoskeletal strain, warranting the maximum 
40 percent rating under Diagnostic code 5295.  Only one such 
rating is appropriate in order to avoid rating the same 
orthopedic low back disability twice.  See 38 C.F.R. § 4.14.  
In addition, his symptoms of radiating pain into both 
buttocks or legs, prohibiting prolonged sitting or standing 
above 15 minutes, are consistent with no more than moderate 
incomplete paralysis of the sciatic nerve, bilaterally, which 
translate into two 20 percent ratings under Diagnostic Code 
8520.  The appellant has never demonstrated such symptoms as 
numbness in either foot, foot drop, or other neurological 
deficits which are consistent with more than moderate 
incomplete paralysis of the sciatic nerve; moreover, any 
muscular atrophy in his left leg is primarily attributed in 
the medical records to his left knee and ankle conditions or, 
more recently, to his stroke.  The orthopedic/neurological 
ratings of 40 percent with two 20 percent ratings combine 
under 38 C.F.R. § 4.25 to the current 60 percent rating, not 
higher.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the average 
industrial impairment due to the disability at issue.  The 
veteran has not required frequent hospitalization for this 
disability and the manifestations of this disability are not 
in excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 60 percent for disability of 
the lumbar spine is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

